DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action/Status of Claims
	Claims 1-6, 9-26 are pending in this application and being examined in this office action. 

Compact Prosecution/Non-compliant amendment
Claims 7-8 status is listed in the claim set as canceled. However, both claims contain text which has not been removed or marked out. Canceled claims are supposed to contain no text See MPEP 714(c) Claims (4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." 

Claim Objections
Claim 18 is objected to because of the following informalities: it contains a period after thereof and a period after ether. It is clear from the claim that the definition of R4 is necessary to the claim and as such the claim does not end after the word thereof and that the first period in the claim is a clear typo. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because applicant’s amendments have deleted the period at the end of the claim and now it is unclear to the examiner if the claim is actually complete as it is written.
Claim 17 is indefinite because applicant’s amendments have deleted the period at the end of the claim and now it is unclear to the examiner if the claim is actually complete as it is written.
Claim 19 is indefinite because it depends from claim 8 which has been canceled. As such it is unclear to the examiner from what claim do applicants intend claim 19 to depend. For the purposes of compact prosecution since applicants have put the limitation of claim 8 into claim 1, the examiner is interpreting claim 19 to depend from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10159735 in view of Johnson (PNAS, 1981, 78, 875-878) and DiMarchi (US8669228). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘735 claims photocleavable drug conjugates which comprise the same photocleavable groups, crosslinkers and central bridging molecules instantly claimed. ‘735 merely claims wherein the drug is insulin or specific analogs/derivatives thereof instead of glucagon and analogs/derivatives thereof. However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute the insulin in ‘735 for the glucagon, analogs, derivatives and combinations thereof that are instantly claimed because it is known because ‘735 claims that the drugs are crosslinked to other drug .
Thus, it would merely be the substitution of another known peptide hormone that is known in the art to be used as a drug and which contains the necessary functional groups to be bound to the crosslinking groups to form the claimed photo cleavable drug conjugates. Thus, one of ordinary skill in the art would conclude that the instantly claimed drug conjugate is an obvious variant of the drug conjugate of U.S. Patent No. 10159735 in view of Johnson and DiMarchi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-12, 20-21, 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (Bioorg. & Medicinal Chemistry, 2012, 20, 1281-1290), Sigma Aldrich (https://www.sigmaaldrich.com/catalog/product/aldrich/412368?lang=en&region=US), Merriam-Webster “esterase” definition (https://www.merriam-webster.com/dictionary/esterase), Furuta et al. (from IDS),  Grieco et al. (WO2009005871), DiMarchi et al. (US8669228), Manneh (from IDS).
Applicant’s claim:
A depot suitable for implantation into a patient comprising a photocleavable drug conjugate,
said photocleavable drug conjugate comprising a plurality of drug molecules crosslinked to other drug molecules with a plurality of crosslinkers;
wherein the crosslinkers comprise crosslinkers having 2 to 5 photocleavable groups linked to a central bridging molecule;
wherein the conjugate does not comprise a polymer chain that functions as a backbone; and
wherein the ratio of the drug to the crosslinkers is at least 80:20 based on molecular
weight.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 3, 5-6, 11-12, 23, 24, Choi teaches drug depots which comprise photocleavable drug conjugates of applicant’s claims 11-12 which comprise a plurality of drug molecules crosslinked to other drug molecules with a plurality of crosslinkers, wherein the crosslinkers comprise photocleavable groups, specifically an ortho nitro benzyl core scaffold (which reads on the claimed ortho-nitro aromatic core scaffold and the nitroaromatic photocleavable group claimed in claims 5 and 6) linked to a central bridging molecule, specifically a PAMAM polymer which does not function as a backbone and wherein the specific drug they teach to be released is methotrexate, which has multiple reactive functional groups, specifically two carboxylic acids, an amide which can be cleaved, and tertiary amine which can be protonated, pteridine ring system which can also react thus methotrexate reads on the claimed drug molecules having at least three reactive functional groups as claimed in claim 24, and Choi teaches wherein a single reactive group specifically the gamma carboxylic acid moiety is crosslinked to the ortho-nitro-pamam drug conjugate by forming an ester which reads on claims 1, 10-11, and 23, and Choi teaches wherein the drug is released with UV light which claim 3 (See entire document; Abstract; pg. 1282, last paragraph of introduction section; section 2.2; fig. 3; scheme 3; section 2.6, etc.)
Regarding claim 20, the orthonitrobenzyl group when reacted with the methotrexate forms an ester bond, which is obviously esterase labile since esterases cleave esters as is evidenced by Merriam-Webster (See definition).
Regarding claim 21, Choi teaches wherein there can be 3 or more photocleavable groups linked to a central bridging PAMAM molecule (See scheme 3 for example)
Regarding claims 4 and 6, Choi also teaches wherein the photocleavable linkers can include coumarins instead of the ortho-nitro benzyl groups and as is evidenced by Furuta the coumarins are photocleavable under UV and IR/infrared light (See Abstract; entire document; pg. 1282, left col. last paragraph of introduction section). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-6, 9-12, 20-21, 23-26, Choi does not teach wherein crosslinkers have 2 to 5 photocleavable groups and wherein the ratio of the drug to the crosslinkers is at least 80/20 based on molecular weight. However, this deficiency in Choi is addressed by Sigma-Aldrich. Sigma teaches that the generation 0 PAMAM polymer has attachment for 4 photocleavable groups and when reacting it with the orthonitrobenzyl group of Choi in the manner they formed their PAMAM dendrimer would lead to the same depot with an ester linkage as claimed in claims 11-12, having 2 to 5 photocleavable groups and specifically more than 3 photocleavable groups (See structure in Sigma; See Choi entire document, Abstract; pg. 1282, last paragraph of introduction section; section 2.2; fig. 3; scheme 3; section 2.6, etc.).
Regarding claims 1, 9-10, Choi does not teach wherein the drug is glucagon, a glucagon analogue, a glucagon derivative or a combination thereof, which has a reactive amine moiety that displaces the X group/N-hydroxylsuccinimide to form a carbamate as claimed in claims 9-10, thought they do teach that N-hydroxysuccinimide esters are amine reactive (See 
Grieco teaches that it was known to modify ortho-nitro benzyl groups having the same substitution to form the instantly claimed N-hydroxysuccinimide esters (See compound 84 or 81 for example). As is taught by Choi in the first paragraph of section 2.2 forming N-hydroxylsuccinimide ester groups allows for reaction of these moieties with amines (via displacement of the N-hydroxylsuccinimide which is a very good leaving group) which in the case of the structure in claim 10 forms a carbamate. This would have been useful with amine containing drugs, e.g. the lysine modified glucagon of DiMarchi which has free amine groups which can react and form a carbamate linkage to the ortho-nitro-benzyl group which can be photocleaved (See DiMarchi as cited below).
	DiMarchi teaches that glucagon is a peptide hormone that can be modified/substituted with a lysine and the amine side chain can react with succinimides, just as is taught by Choi to form the ortho-nitro-benzyl-photocleavable glucagon/glucagon analogues/glucagon derivatives instantly claimed (See DiMarchi Col. 12, ln. 29-32).
	Regarding claims 1, 11-12, applicants claim that the diazo group is released upon reaction with the drug molecule containing a carboxylic acid and as such applicants appear to be trying to distinguish the instantly claimed depot via a method of making the depot. However, the claims are to the depot itself and the method of making it is not at issue as long as the prior art teaches the same ester structure in the final depot because, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the ortho-nitro benzyl groups of Choi when reacted with a carboxylic acid moiety in a drug 
	Regarding claims 2, 25-26, Choi teaches wherein the drugs are released when exposed to the appropriate wavelength light which cleaves the specific photocleavable moiety used, e.g. UV for ortho nitrobenzyl groups, IR or UV for the coumarins as evidenced by Furuta, etc. But Choi does not teach a specific system for administering the drug to a patient comprising the claimed depot, and a light emitting device. However, it would have been obvious to one of ordinary skill in the art to administer the depots as taught by the combined references with an appropriate light source as that is how the active drug is released. Thus, in order for the depot to work it must be treated with light of the appropriate wavelength. This limitation is further addressed by Manneh. 
Manneh teaches at paragraphs [0065, 680 nm]; [0071] that the appropriate wavelength light (visible, UV, etc.) on a patient that has been administered a photocleavable drug conjugate releases the drug and that it was known the necessary light could be administered externally and even internally through blood vessels and discloses that it was known to form kits/systems comprising the conjugates and instructions for patients in need thereof (See also [0064-0065]; Claims; [0039]; [0025]). 
Manneh even teaches that a central bridging molecule/polymer backbone linking photocleavable groups is not necessary for effective drug release, thus the polymer/central bridging molecule can be minimized to allow for higher drug loadings in the depot (See [0024]; [0037, conjugates need only comprise active/releasable agent, and photocleavable linker/group, and they also employ a photosensitizer], etc.). It also would have been obvious to one of 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention/instant filing to have changed the PAMAM from a generation 5 PAMAM as taught by Choi to the generation 0 PAMAM as taught by Sigma because the lower generation PAMAM would have a lower polymer weight to drug when the 4 photocleavable groups are attached and would allow for higher drug loading within the depot and dependent upon the drug, e.g. higher MW protein/peptide drugs e.g. insulin, etc. this leads to ratios of MW of drug to photocleavable/crosslinking units falling within/near the claimed ratio of 80:20 or greater.
It also would have been obvious to one of ordinary skill in the art to modify the ortho-nitrobenzyl group of the drug conjugate depot taught by the combination of Choi and Sigma to form the N-hydroxylsuccinimide ester as taught by Grieco and DiMarchi which can be reacted with amine drugs to form a carbamate linkage off the ortho nitro group in order to form additional versions of the drug conjugate which can be used to deliver drugs containing amine groups, e.g. insulin and glucagon analogs which allows for even more drugs to be effectively delivered via this type of conjugate.
It also would have been obvious to select/modify the photocleavable groups of Choi and Sigma based upon the desired type of light, UV, visible, or IR that is desired for cleaving the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 13-16, 19, and 22 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (Bioorg. & Medicinal Chemistry, 2012, 20, 1281-1290), Sigma Aldrich (https://www.sigmaaldrich.com/catalog/product/aldrich/412368?lang=en&region=US), Merriam-Webster “esterase” definition (https://www.merriam-webster.com/dictionary/esterase), Furuta et al. (from IDS),  Grieco et al. (WO2009005871), DiMarchi et al. (US8669228), Manneh (from IDS) as applied to claims 1-6, 9-12, 20-21, 23-26 above and further in view of Feringa et al. (Angew. Chem. Int. Ed., 2011, 50, 11117-11120) as evidenced by Charles (US20130045522 at para [0154]; [0159]; Table 1 [0371]) and Johnson (PNAS, 1981, 78, 875-878).
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
The combined references together teach the depot and system of claims 1-6, 9-12, 20-21, 23-26 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach wherein the crosslinking occurs via triazole bridging, specifically between an azide and an alkyne, more specifically wherein the alkyne platform comprises dibenzylcyclooctyne groups and/or three or more alkynes, or wherein the photocleavable group has an alkyne functionality and the crosslinking occurs via an azide crosslinker. However, these deficiencies in the combined references are addressed by Feringa.
Feringa teaches that it was known to couple dibenzylcyclooctyne groups, specifically DBCO-NHS (Scheme 1, compound 9) with amines (See scheme 1; Scheme 3). As evidenced by Charles (US20130045522 at para [0154]; [0159]; Table 1 [0371]) triazoles formed from reaction of alkynes with azides are photocleavable.
Azidoglucagon is known in the art as per Johnson (See pg. 878, left col. Paragraph starting with Bregman).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention/instant filing to have changed the PAMAM from a generation 5 PAMAM as taught by Choi to the generation 0 PAMAM as taught by Sigma because the lower generation PAMAM would have a lower polymer weight to drug when the 4 photocleavable groups are attached and would allow for higher drug loading within the depot and dependent upon the drug, e.g. higher MW protein/peptide drugs e.g. insulin, etc. this leads to ratios of MW of drug to photocleavable/crosslinking units falling within/near the claimed ratio of 80:20 or greater.
It also would have been obvious to one of ordinary skill in the art to change the ortho nitro group for the DBCO-NHS group in order to form additional drug conjugates because the prior art teaches that DBCO can be bound to PAMAM dendrimers and then reacted with azides 
	
Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous claim objections and enablement and written description rejections moot and these objections and rejections have been withdrawn. Applicant’s amendments to the claims have also overcome the previous grounds of rejection over Yin as Yin was not directed to drug delivery and was used to bind proteins and not for their release from the alkyne via photocleaving and as such one of ordinary skill in the art would have not motivation to remove the proteins for diagnosing cancer to replace them with photocleavable drugs especially since Yin is not photoreleasing their cargo. 
	Applicant’s amendments to the claims have prompted the examiner to make additional 112 (b) rejections.
Applicant’s arguments with respect to the 103 rejections over Choi and the other secondary references of record have been fully considered but were not persuasive at this time. Specifically, applicants argue that their depot is highly insoluble and remains at the site of injection and that this would not be seen with the depot of the Choi which is soluble. The examiner respectfully first points out that insolubility and remaining at the site of injection are not required by the instant claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the implant is insoluble and remains at the site of injection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims merely recite that the depot is suitable for implantation and at paragraph [0047] they state that implantation includes injection. As the depots of Choi can be injected they read on the instantly claimed depot at this time which would 
	The examiner does note that there is no prior art which renders the photocleavable scaffolds of claims 17-18 obvious or destroys their novelty.

Conclusion
	Claims 1-6, 9-26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616